In an action to recover damages for personal injuries allegedly sustained by the infant plaintiff and for loss of her services and expenses incurred by her father, the jury rendered a verdict for $12,500 in favor of the infant and for $700 in favor of her father against both defendants. Defendant Hansen appeals from the judgment entered upon the verdict and from an order denying his motion to set aside the verdict and for a new trial. Judgment and order unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Wenzel and MacCrate, JJ.